Citation Nr: 0518743	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-L5, L5-S1, with chronic low 
back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issue was remanded by the Board in January 2004 and is 
now ready for appellate review.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of pain and stiffness in the mornings; 
objective findings of the veteran's back disability included 
essentially normal range of motion, 5/5 muscle strength, and 
intact sensation.  X-rays showed "mild" disc bulging at L4-
L5, L5-S1.  Ankylosis of the lumbar spine was not shown.

2.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain and stiffness; objective findings 
include normal gait, essentially normal range of motion, and 
minimal muscle spasm.  There have been no incapacitating 
episodes of intervertebral disc disease requiring bedrest.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease, L4-L5, L5-S1, with chronic low 
back pain, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003-5010, 5289, 5292, 5293, 5295 (2003) (as amended by 
67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order for the veteran to receive a rating higher than 20 
percent for his low back disability, the medical evidence 
must show any of the following:

?	favorable ankylosis of the lumbar spine (DC 5289);
?	"severe" limitation of motion of the lumbar spine (DC 
5292);
?	"severe" intervertebral disc syndrome with recurring 
attacks, intermittent relief (DC 5293); or
?	"severe" lumbosacral strain with listing of whole 
spine, marked limitation of forward bending, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of joint space, etc. (all under the pre-
amended regulations) 

=OR=

?	with forward flexion of the thoracolumbar spine to 30 
degrees or less;
?	with favorable ankylosis of the entire thoracolumbar 
spine;
?	separately rating associated objective neurological 
abnormalities under Note (1);
?	with intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
?	with intervertebral disc syndrome by combining separate 
evaluations for chronic orthopedic and neurological 
manifestations (all under the amended regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Private medical records reflect on-going complaints and 
treatment for low back pain.  A November 1999 and October 
2000 MRI of the lumbar spine showed degenerative disc disease 
of L4-5 and L5-S1.

In a November 2001 VA spine examination, the veteran related 
a worsening of his back symptoms, including pain and 
stiffness in the mornings.  Physical examination revealed 
flexion to 90 degrees (with 90 degrees as anatomically 
normal), extension to 20 degrees (with 30 degrees as 
anatomically normal), side bendings and rotation to 45 
degrees, bilaterally (anatomically normal).  He could stand 
on his heels and toes, had 5/5 muscle strength, 2+ and 
symmetric deep tendon reflexes, and intact sensation.  
Straight leg raises were negative.  The examiner noted that 
there was no muscle atrophy and no neurologic deficit.  The 
clinical assessment was degenerative disk disease at L4-5 and 
L5-S1.

In a November 2001 peripheral nerve examination, the veteran 
reported constant low back pain with increased pain after 
gardening.  Physical examination revealed a normal gait, 
decreased pinprick, and essentially normal temperature 
sensation.  Straight leg raising was negative, forward 
flexion was reported at 80 degrees, with some muscle spasm on 
both sides.  The clinical assessment included chronic low 
back strain, and sensory loss to pinprick, not consistent 
with an organic cause.

Based on the above medical evidence, the Board finds no basis 
for a higher rating under the pre-amended disc or spine 
regulations.  Specifically, there was no evidence of 
ankylosis (fixation) of the lumbar spine, no "severe" 
limitation of motion (range of motion was essentially 
normal), no indication of "severe" intervertebral disc 
syndrome (X-rays were characterized as "mild" disc 
bulging), and no indication of "severe" lumbosacral strain 
as evidenced by the absence of listing of the spine, marked 
limitation of forward bending, or loss of lateral motion 
(lateral flexion was reported as normal).  As there is no 
medical evidence to support the higher criteria under the 
pre-amended regulations, the Board finds that the claim must 
be denied.

Further, post-amended medical evidence does not support a 
higher rating.  In a May 2004 VA spine examination, the 
veteran reported on-going complaints of back pain, aggravated 
with lifting or prolonged sitting.  He related isolated low 
back pain and denied any radiating symptoms into his buttocks 
or lower extremities.  There were no bowel or bladder 
symptoms.  Symptoms improved with rest, he could walk 4 miles 
2-3 times a week as long as his back was not bothering him, 
but missed work 2-3 times per year for about a week if his 
symptoms were acting up.    

Physical examination revealed that the veteran walked without 
a significant limp, and could get on and off the examination 
table without significant difficulty.  He had minimal 
increased muscle tone of the lumbar paraspinous musculature, 
no midline tenderness, and no sciatic notch or posterior 
superior iliac spine tenderness.  Range of motion was 
reported as forward flexion to 90 degrees, extension to 20 
degrees, lateral bending to 20 degrees, with exacerbation of 
pain with extension.  Deep tendon reflexes were asymmetric, 
straight leg raises negative, 5/5 motor strength, and no 
evidence of sensory changes.    

The clinical assessment was chronic back strain.  The 
examiner noted that the veteran continued to have subjective 
chronic pain, especially if he did range of motion.  The 
examiner related that the veteran may continue to have these 
symptoms but should be able to control the symptoms with 
continued stretching, pullback exercises, and other 
conservative modalities, exercise program and weight 
management.

After a review of the above evidence, the Board also finds no 
medical evidence to support a higher claim under the amended 
regulations.  First, range of motion is essentially normal.  
Therefore, there is no indication of ankylosis of the lumbar 
spine, or limitation of forward flexion to 30 degrees or less 
such to support a higher rating.  

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes as noted above will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124 (2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has consistently denied radiation 
of pain and numbness into the lower extremities.  Physical 
examination has reflected no evidence of neurological 
involvement, or sensory changes.  Although the veteran has 
reported on-going pain and stiffness in his back, there is no 
evidence of neurological disease.   Therefore, the weight of 
the evidence establishes that the veteran does not have 
characteristic symptoms of sciatic neuropathy warranting a 
compensable rating.  Additionally, no other symptoms, such as 
bowel or bladder dysfunction have been reported; thus, there 
is no other potential compensable rating applicable.  For 
those reasons, the Board finds that there is no basis for a 
separate compensable rating for neurological involvement 
attributable to the veteran's low back disability.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Significantly, as noted above, 
the evidence does not show that the veteran has 
incapacitating episodes of intervertebral disc syndrome in 
that he has never been hospitalized or ordered to bedrest for 
4-6 weeks.  

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that a higher rating is not warranted.  As noted above, 
there are no neurological manifestations; therefore, a 
noncompensable rating would be assigned.  Moreover, the 
veteran's orthopedic evaluation is appropriate at the current 
20 percent rating.  Therefore, there is no basis on which 
combining the veteran's orthopedic and neurological 
manifestations would result in a higher rating and the claim 
must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in October 2001, April 2003, and April 
2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2005 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in November 2001 and May 
2004.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-L5, L5-S1, with chronic low 
back pain is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


